61 F.3d 900
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Monroe Roosevelt PARKER, Jr., Plaintiff-Appellant,v.Captain JEFFERSON, Assistant Commonwealth Attorney, City ofHampton;  Lieutenant McCoy;  Jim Bonnaker;  D.P. Smith,Investigator, College of William & Mary;  A. Banwell,Detective, Hampton Police Department;  W.M. Summerell,Virginia Beach Police Department;  Ramona D. Taylor,Assistant Commonwealth Attorney;  Major Adams;  B.J.Roberts, Sheriff, Defendants-Appellees,andCITY of Virginia Beach;  Virginia Beach Police Department;Virginia Beach Sheriff's Department;  VirginiaBeach Correctional Center;  HamptonSheriff's Department;  HamptonCity Jail, Defendants.
No. 95-6472.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 18, 1995.Decided:  July 21, 1995.

Monroe Roosevelt Parker, Jr., Appellant Pro Se.  Gary Alvin Bryant, Willcox & Savage, Norfolk, VA;  Alison Paige Landry, Office of The Attorney General of Virginia, Richmond, VA;  Richard David Caplan, City Attorney's Office, Hampton, VA;  Richard Jay Beaver, City Attorney's Office, Virginia Beach, VA, for Appellees.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.*  We have reviewed the record and the district court's opinions, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Parker v. Jefferson, No. CA-94-1026-2 (E.D.Va. Mar. 17, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 The district court also correctly dismissed without prejudice Appellant's claims against Ramona D. Taylor because Appellant failed to serve her properly with process